Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered.
Applicant's Amendment to the Claims filed on 07/08/2021 has been entered.
Claim 16 is new.
Claims 1, 5, 7, 10-13, 15-16 are pending and under examination.
Information Disclosure Statement
The IDS statements filed on 05/21/2021 and 09/01/2021 have been considered by the examiner.
Response to Amendment/Argument
The Church Declaration filed on 11/05/2020
The Church Declaration filed on 11/05/2020 has been fully reconsidered in view of the applicants’ arguments and evidence submitted on 07/08/2021. This  Declaration is sufficient to overcome the rejection under 35 U.S.C. 103 as being unpatentable over Doudna et al (US2014/0068797A1; of record) in view of the references of Le Cong et al 
In consideration of the claimed invention as a whole, the rejection over claims 1, 5, 7, 10-13, and 15 under 35 U.S.C.103 as being unpatentable over Doudna et al (US2014/0068797A1 in view of Le Cong et al and Jiang et al is withdrawn in view of the Church Declaration regarding unexpected results and unpredictability in combination with the applicant’s persuasive argument filed on 07/08/2021. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach the presently claimed invention.  The closest prior art is Doudna et al (US2014/0068797; of record) or  Zhang et al (US2014/0357530; of record).  However these references do not teach the presently claimed invention.  Further, it is considered that these references are not sufficient as a primary reference in an obviousness rejection in view of the Church Declaration regarding unexpected results and unpredictability in combination with the applicant’s persuasive argument filed on 07/08/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 5, 7, 10-13, 15-16 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs, II can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE S HIBBERT/Primary Examiner, Art Unit 1658